COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON


                            ORDER ON MOTION FOR REHEARING

Appellate case name:          In re Jaime Luevano

Appellate case number:        01-13-00455-CR

Date motion filed:            July 8, 2013

Party filing motion:          Relator, Jaime Luevano


       It is ordered that the motion for rehearing is DENIED.



Justice=s signature:   /s/ Michael Massengale
                       Acting for the Court

Panel consists of Chief Justice Radack, and Justices Sharp and Massengale


Date: August 5, 2013